RICHARDSON, J.,
dissenting.
One of the expressed purposes of the Workers’ Compensation Act is
“[t]o provide, regardless of fault, sure, prompt and complete medical treatment for injured workers and fair, adequate and reasonable income benefits to injured workers and their dependents * * *.” ORS 656.012(2)(a).
The humanitarian purposes of the Act are geared to providing compensation to the injured worker according to the extent of his disability. If he is permanently and totally disabled, by definition (ORS 656.206(1)(a)) he has lost his total wage earning capacity, and the purpose of the Act is to replace the lost employability with monthly benefits to enable him and his dependents to survive. In short, the focus of the Act is on compensation for the worker’s industrial injury. The majority focuses the humanitarian aspects of the Act to the benefit of the employer. The majority says:
“* * *This employer was required only to protect this employe against the risk of industrial injury incurred in its employ, and that is all the insurance it was required to buy or that SAIF was required to sell.” 63 Or App at 4.
The risk of any employment is that a worker will be injured and may be entitled to permanent total disability benefits. The carriers do not insure the worker; they insure the employers. In this instance, the injury has permanently incapacitated the claimant from working in any employment, not just a 15-hour per week part-time job. Were it not for the Act (ORS 656.018) the claimant could proceed in a common law action against the employer and could seek damages related to his loss of earning power. One expressed policy of the Act is to replace the rigors of common law based litigation with a system to fairly and expeditiously to compensate the injured worker for his loss. ORS 656.012. The statute should be construed in light of the expressed policies and purposes of the Act in favor of the injured worker, and doubts in statutory construction should be resolved in favor of full compensation.
The Workers’ Compensation Board and the majority depend on the definition of wages found in former ORS 656.005(30):
*6“ ‘Wages’ means the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of the accident, including reasonable value of board, rent, housing, lodging or similar advantage received from the employer. * * *”
This definition provides what is to be included in wages and the time when that calculation is to be made. It was adopted prior to the time when total disability benefits were based on wages earned and does not directly address whether the wages earned from concurrent employment is to be included in the benefit base calculation.
ORS 656.003 provides:
“Except where the context otherwise requires, the definitions given in this chapter govern its construction.”
In the context of the policies of the Act and the wording of ORS 656.206 and 656.210,1 conclude that wages from concurrent employment should be included in the benefit base determination. ORS 656.210(2) provides the formula for calculating permanent disability benefits.
“For the purposes of this section, the weekly wage of workers shall be ascertained by multiplying the daily wage the worker was receiving at the time of his injury. * * *”
There follows a series of formulae which in essence provide that the above described daily wage is to be multiplied by the number of days “the worker was regularly employed during a week.” The subsection concludes: “As used in this subsection ‘regularly employed’ means actual employment or availability for such employment.” Consequently the days worked for the daily wage do not necessarily mean the actual time regularly on the job. Nowhere in these sections is the wage base restricted to the single employment which produced the injury. The objective is to replace partially the income lost by the results of the industrial injury. Because the statutes, when read together, do not base the benefits on a single employment, the doubt should be resolved in favor of the worker. Such a construction is consistent with the expressed and preceived purposes of the Act.
I would reverse and remand to the Board for recalculation of benefits based on claimant’s wages from both employments. Therefore, I dissent.